
	

113 S655 IS: Urban Jobs Act of 2013
U.S. Senate
2013-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 655
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2013
			Mrs. Gillibrand (for
			 herself, Mr. Franken,
			 Mr. Lautenberg, and
			 Ms. Warren) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Workforce Investment Act of 1998 to
		  authorize the Secretary of Labor to provide grants for Urban Jobs Programs, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Urban Jobs Act of
			 2013.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)Every school day,
			 nearly 7,000 students become dropouts. Annually, that dropout rate results in
			 about 1,200,000 students not graduating from high school with their peers as
			 scheduled. Lacking a high school diploma, those individuals will be far more
			 likely than graduates to spend their lives periodically unemployed, on
			 government assistance, or cycling in and out of the prison system.
				(2)The average
			 annual income in 2009 was $19,540 for a high school dropout, compared to
			 $27,380 for a high school graduate, a difference of $7,840.
				(3)According to a
			 2011 report by Diploma Counts—
					(A)about 42 percent
			 of Hispanic students, 43 percent of African-American students, and 46 percent
			 of American Indian students will not graduate on time with a regular high
			 school diploma; and
					(B)by comparison, 17
			 percent of Asian students and 22 percent of White students will not graduate as
			 described in subparagraph (A).
					(4)Among all races
			 and ethnicities, males graduate from high school at a lower rate than their
			 female peers do. Among all students, 68 percent of males and 75 percent of
			 females graduate.
				(5)According to a
			 report by the College Board Advocacy & Policy Center, one of the most
			 unfortunate destinations for high school dropouts, students, and graduates age
			 18 to 24 is incarceration in Federal or State prisons or local jails. Since
			 2000, the number of individuals in the 18 to 24 age group who are incarcerated
			 at the Federal, State, and local levels has risen from about 1,400,000 in 2000
			 to about 1,600,000 in 2008. Over 475,000 individuals in that age group were
			 incarcerated in 2008, with males accounting for 92.4 percent of all those
			 individuals. In contrast, only 36,000 women in the same age group (7.6 percent)
			 were incarcerated in 2008.
				(6)High school
			 graduation rates are significantly lower in school districts with higher
			 percentages of students in poverty, measured as students who are eligible for
			 free or reduced price lunches.
				(7)According to a
			 2010 National Center for Education Statistics report, high school students from
			 low-income families drop out of high school at 6 times the rate of their peers
			 from high-income families.
				(8)Over half of
			 State parole entrants are not high school graduates, and as many as eleven
			 percent of the entrants have only an eighth grade education or less.
				(9)The lowest
			 achieving 25 percent of students are 20 times more likely to drop out of high
			 school, compared to the highest achieving 25 percent of students.
				(10)According to the
			 Department of Labor, each year approximately 650,000 persons are released from
			 Federal and State prisons. Those ex-prisoners do not return to communities
			 evenly distributed across the United States, but rather return
			 disproportionately to high-poverty communities characterized by high rates of
			 joblessness, crime, and drug abuse.
				(11)The unemployment
			 rate among ex-prisoners has been estimated to be between 25 and 40 percent. An
			 estimated 19 percent of adults in State prisons are functionally illiterate.
			 Over half of State parole entrants are not high school graduates, and about 11
			 percent of the entrants have only an eighth grade education or less.
				(b)PurposeIt
			 is the purpose of this Act to provide adequate resources for national or
			 regional nonprofit organizations to prevent and reduce the disproportionate
			 incarceration of eligible youth, especially minority youth, and to prepare
			 eligible youth for entry into employment, or education leading to employment,
			 that places participants on a path to economic self-sufficiency and provides
			 opportunities for advancement, by providing a comprehensive set of services
			 that includes job training, education, and support services.
			3.Urban jobs
			 programs
			(a)In
			 generalSubtitle D of title I of the Workforce Investment Act of
			 1998 is amended by inserting after section 173A (29 U.S.C. 2918a) the
			 following:
				
					173B.Urban jobs
				programs
						(a)PurposeThe
				purpose of this section is to provide, through competitive grants, needed
				resources for the following objectives:
							(1)To establish a
				feeder system for youth ages 18 through 24, who are out-of-school youth or are
				or have been subject to the criminal justice process, in urban communities,
				into employment, or education leading to employment, through national or
				regional intermediaries that have demonstrated effectiveness in conducting
				outreach to, and serving, eligible youth through a national or regional network
				of community-based affiliates.
							(2)To provide a
				holistic approach for preparing eligible youth in urban communities for entry
				into employment, or education leading to employment, through a comprehensive
				set of services.
							(3)To prevent and
				reduce the disproportionate incarceration of eligible youth in urban
				communities, including minority youth.
							(b)DefinitionsIn
				this section:
							(1)Community-based
				affiliateThe term community-based affiliate means a
				community-based organization that is an affiliate of a national or regional
				intermediary.
							(2)Eligible
				youthThe term eligible youth means individuals ages
				18 through 24 who—
								(A)are not enrolled
				in secondary or post-secondary school; or
								(B)are or have been
				subject to any stage of the criminal justice process.
								(3)National
				intermediaryThe term national, with respect to an
				intermediary, means a national private nonprofit community-based organization
				that—
								(A)has an affiliate
				network comprised of community-based organizations in urban communities in more
				than one State; and
								(B)has demonstrated
				expertise and effectiveness in conducting outreach to eligible youth and
				providing workforce investment activities to such youth.
								(4)RecidivismThe
				term recidivism means a tendency to return to criminal
				behavior.
							(5)Regional
				intermediaryThe term regional, used with respect to
				an intermediary, means a private nonprofit community-based organization
				that—
								(A)has an affiliate
				network comprised of community-based organizations that—
									(i)have experience
				conducting multi-site projects; and
									(ii)are in a
				geographic area defined by the Bureau of the Census; and
									(B)has demonstrated
				expertise and effectiveness in conducting outreach to eligible youth and
				providing workforce investment activities to such youth.
								(6)Unsubsidized
				jobThe term unsubsidized job means an employment
				position with an employer—
								(A)that pays the
				wages for the position; and
								(B)that does not
				receive public funds for the creation and maintenance of the employment
				position.
								(7)Urban jobs
				programThe term Urban Jobs Program means an Urban
				Jobs Program funded under subsection (c).
							(c)Urban jobs
				program grants
							(1)GrantsThe
				Secretary is authorized to make grants, on a competitive basis, to national or
				regional intermediaries for the purpose of carrying out Urban Jobs Programs
				that provide a comprehensive set of services to eligible youth in urban
				communities to provide such youth with a pathway to employment, or education
				leading to employment.
							(2)Application
								(A)Form and
				procedureTo be eligible to receive a grant under this
				subsection, a national or regional intermediary shall submit an application at
				such time, in such manner, and accompanied by such information as the Secretary
				may require.
								(B)Minimum
				requirementsThe Secretary shall require that the application
				contain, at a minimum—
									(i)a
				request for the grant, specifying the amount of the grant requested and
				proposed uses of the grant funds;
									(ii)a description of
				how the national or regional intermediary will meet, for participants in the
				Urban Jobs Program, goals consisting of—
										(I)increased
				long-term employment in unsubsidized jobs;
										(II)reduced
				recidivism;
										(III)increased
				attainment of the recognized equivalent of a high school diploma;
										(IV)improved
				literacy and numeracy; and
										(V)increased
				attainment of industry-recognized certificates or credentials, or preparation
				for entry into an institution of higher education without need for further
				remediation;
										(iii)a description
				of underlying supports for the program, including—
										(I)engaged community
				partners;
										(II)staff expertise
				in youth development; and
										(III)demonstrated
				understanding of youth characteristics;
										(iv)a description of
				how the program will enable program participants to achieve outcomes consisting
				of—
										(I)creation of
				caring relationships with peers and staff;
										(II)creation of
				goals (such as the attainment described in clause (ii)(III), attainment of
				employment, admission to or completion of a degree at an institution of higher
				education, attainment of industry-recognized certificates or credentials, or
				preparation for entry into an institution of higher education without need for
				further remediation);
										(III)participation
				in opportunities to contribute to the community through service or
				volunteerism;
										(IV)development of
				21st century workplace skills, including critical thinking and
				collaboration;
										(V)development of a
				sense of responsibility for one’s future;
										(VI)development of
				plans or strategies to meet one’s goals;
										(VII)reduction of
				risk-taking behaviors;
										(VIII)achievement of
				improved educational outcomes (such as numeracy, literacy, or the attainment
				described in clause (ii)(II));
										(IX)achievement of
				improved employment outcomes; and
										(X)reduction of
				recidivism; and
										(v)a description of
				activities to be provided through the Urban Jobs Program that lead to the
				attainment of industry-recognized certificates or credentials described in
				paragraph (3).
									(3)Eligible
				activitiesA national or regional intermediary that receives a
				grant under this subsection shall use the funds made available through the
				grant to carry out an Urban Jobs Program, which shall include the following
				comprehensive set of services:
								(A)Case management,
				through an individual responsible for helping participants navigate the Urban
				Jobs Program activities.
								(B)Educational
				services, including skill assessment, reading and math remediation, educational
				enrichment, services involving preparation for and opportunities for attainment
				of the recognized equivalent of a high school diploma, services that connect to
				career pathways such as opportunities for attainment of industry-recognized
				certificates or credentials or for preparation for entry into an institution of
				higher education without the need for further remediation, and postsecondary
				education.
								(C)Employment and
				job readiness activities, including mentoring, community service opportunities,
				internships, on-the-job training, occupational skills training, personal
				development, and unsubsidized jobs.
								(D)Support services,
				health and nutrition service referral, substance abuse counseling and
				treatment, and provision of housing assistance, interpersonal and basic living
				skills, and transportation, child care, clothing, and other assistance as
				needed.
								(4)LimitationNot
				more than 2 percent of the funds appropriated for any fiscal year under section
				174(d) may be used for expenses associated with carrying out this
				subsection.
							(d)Reports
							(1)In
				generalNot later than August 1 following each program year for
				which amounts are made available to carry out this section, the Secretary of
				Labor shall submit to the Committee on Education and the Workforce of the House
				of Representatives and the Committee on Health, Education, Labor, and Pensions
				of the Senate, a report that details the progress made under this section in
				establishing Urban Jobs Programs through national or regional
				intermediaries.
							(2)Inapplicability
				of Section 172The program shall not be subject to evaluations
				required under section 172.
							(e)National jobs
				council advisory committee
							(1)EstablishmentThe
				Secretary of Labor shall establish a committee to be known as the National Jobs
				Council Advisory Committee (referred to in this subsection as the
				Committee).
							(2)MembershipThe
				Committee shall be comprised of 12 members, appointed by the Secretary,
				consisting of—
								(A)3 individuals
				from the private sector, who are senior human resources or diversity employees
				with national or regional responsibilities, and who have experience in
				oversight that includes hiring, employee training, or overseeing employee
				relations;
								(B)5 representatives
				of employers in high-impact, high-growth industries, as defined by the
				Secretary;
								(C)1 national
				intermediary staff member;
								(D)1 regional
				intermediary staff member; and
								(E)2 representatives
				from the Department of Labor.
								(3)Period of
				appointment; vacanciesMembers shall be appointed for the life of
				the Committee. Any vacancy in the Committee shall not affect the powers of the
				Committee, but shall be filled in the same manner as the original appointment
				was made.
							(4)Duties
								(A)AnalysisThe
				Committee shall analyze, and prepare recommendations for the Secretary
				concerning—
									(i)the design and
				operation of the program carried out under this section;
									(ii)long-term
				strategic priorities for the program; and
									(iii)the formulation
				and application of guidelines related to activities carried out under the
				program.
									(B)ReportsThe
				Committee shall prepare and submit to the Secretary periodic reports containing
				the recommendations described in subparagraph (A).
								(5)Personnel
								(A)Travel
				expensesThe members of the Committee shall not receive
				compensation for the performance of services for the Committee, but shall be
				allowed travel expenses, including per diem in lieu of subsistence, at rates
				authorized for employees of agencies under subchapter I of chapter 57 of title
				5, United States Code, while away from their homes or regular places of
				business in the performance of services for the Committee. Notwithstanding
				section 1342 of title 31, United States Code, the Secretary may accept the
				voluntary and uncompensated services of members of the Committee.
								(B)Detail of
				government employeesAny Federal Government employee may be
				detailed to the Committee without reimbursement, and such detail shall be
				without interruption or loss of civil service status or privilege.
								(6)Permanent
				committeeSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.)
				shall not apply to the Committee.
							(f)Sense of
				Congress regarding local advisory committeesIt is the sense of
				Congress that—
							(1)a community-based
				affiliate receiving funding under this section should establish a local jobs
				council advisory committee to aid in establishing support from the local
				community for and guiding the local implementation of the program; and
							(2)not less than
				1/3 of the members the committee should be employers in
				high-impact, high-growth industries in the
				locality.
							.
			(b)FundingSection
			 174 of the Workforce Investment Act of 1998 (29 U.S.C. 2919) is amended by
			 adding at the end the following:
				
					(d)Urban Jobs
				ProgramsThere is authorized to be appropriated to carry out
				section 173B—
						(1)$20,000,000 for
				fiscal year 2012;
						(2)$30,000,000 for
				fiscal year 2013;
						(3)$40,000,000 for
				fiscal year 2014;
						(4)$50,000,000 for
				fiscal year 2015; and
						(5)$60,000,000 for
				fiscal year
				2016.
						.
			(c)Conforming
			 amendmentThe table of
			 contents in section 1(b) of the Workforce Investment Act of 1998 is
			 amended—
				(1)by inserting a
			 period at the end of the item relating to section 173A; and
				(2)by inserting
			 after the item relating to section 173A the following:
					
						
							Sec. 173B. Urban jobs
				programs.
						
						.
				
